ALLOWABILITY NOTICE
Claim Interpretation
Claims 1 and 16 recite the transitional phrase “composed of.” “Transitional phrases such as "composed of" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000)” see MPEP 2111.03, IV. For purposes of examination, the transitional phrase “composed of” is interpreted as being closed, meaning that the invention cannot include additional elements beyond what is claimed due to the limitation reciting “composed of only,” which suggest no inclusion of additional unrecited elements.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Ishizaki et al. (US-20140083890-A1) teaches a packaging bag having a multilayer oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film, wherein the sealant film is unstretched. Ishizaki fails to teach the sealant film is a three-layer structure of a surface layer, a core layer, and an inner layer having heat sealability placed in this order; fails to teach the core layer, inner layer, and surface layer compositions of claims 1 and 16; fails to teach the packaging bag has a tear strength of 1 N or less; fails to teach the core layer has a sea-island structure; fails to teach a thickness ratio of the inner layer/the core layer/the surface layer; and fails to teach thickness of the sealant film is 10 µm to 20 µm.
Ohta et al. (US-20130143734-A1) teaches a multilayer oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film, wherein the sealant film comprises cyclic polyolefin polymers and polyethylene terephthalate (PET) formed in a laminate. Ohta fails to teach the sealant film is a three-layer structure of a surface layer, a core layer, and an inner layer having heat sealability placed in this order; fails to teach the core layer, inner layer, and surface layer compositions of claims 1 and 16; fails to teach each layer in the sealant film is unstretched; fails to teach the packaging bag has a tear strength of 1 N or less; fails to teach the core layer has a sea-island structure; fails to teach a thickness ratio of the inner layer/the core layer/the surface layer; and fails to teach thickness of the sealant film is 10 µm to 20 µm.
Ichikawa et al. (WO 2014141818 A1) teaches a package formed of a multilayer structure comprising an oxygen barrier layer and a multilayer sealant film including a core layer (sealant layer) and inner layer (intermediate layer), and one or more inner layers (intermediate layers); wherein the core and inner layers comprise a sealant resin comprising 30% by mass to 35% by mass of a cyclic polyolefin-based resin; and wherein the total thickness of the sealant film is 10 to 100 µm. 
Yoshimura et al. (US 20180170010 A1) teaches a multilayer film comprising a core layer, inner layer, and surface layer, wherein the core layer comprises isophthalic acid modified polyethylene terephthalate based resin having an isophthalic acid component of 1 mol% to 7 mol%; wherein the inner layer comprises isophthalic acid modified polyethylene terephthalate having an isophthalic acid component of no less than 13%; wherein the surface layer comprises isophthalic acid modified terephthalate based resin having an isophthalic acid component of only an isophthalic acid-modified terephthalate-based resin; fails to teach that the isophthalic acid-modified terephthalate-based resin in the surface layer has an isophthalic acid component of 1 mol% to 5 mol%; fails to teach a packaging bag having a tear strength of 1 N or less; and fails to teach the core layer has a sea-island structure.
Peiffer et al. (US-20030170479-A1) teaches a package comprising a multilayer sealant resin film including a core layer and an inner layer having heat sealability. Peiffer fails to teach the multilayer structure comprises: an oxygen barrier layer and an oxygen-absorbing layer; fails to teach the sealant film is a three-layer structure of a 
Wuest et al. (EP 1391295 A1) teaches a multilayer packaging film comprising a sealant layer and an oxygen barrier layer, wherein the packaging has a tear strength of 100 gram force (.98 N) or less, measured in both the MD and TD. Wuest fails to teach the packaging bag comprises an oxygen-absorbing layer; fails to teach the 
Sato et al. (US 20160137554 A1) teaches a packaging article multilayer structure with gas barrier properties comprising a layer with at least two resins in a sea-island structure, wherein one resin is dispersed into the other resin, wherein the resins comprise cyclic polyolefin-based resin (COC) and polyethylene terephthalate (PET) based resin. Sato fails to teach the multilayer structure comprises an oxygen-absorbing layer and a sealant film; fails to teach the sealant film is a three-layer structure of a surface layer, a core layer, and an inner layer having heat sealability placed in this order; fails to teach the core layer, inner layer, and surface layer compositions of claims 1 and 16; fails to teach the packaging bag has a tear strength of 1 N or less; fails to teach a thickness ratio of the inner layer/the core layer/the surface layer; and fails to teach thickness of the sealant film is 10 µm to 20 µm.
Nadkarni et al. (Interrelationship Between the Crystallization Behavior, Injection Molding Conditions, and Morphology of PET/PMMA Alloys, March 1987, Polymer Engineering and Science, Vol. 27 No. 6, Pages 451-457) teaches utilizing PMMA as an acrylic resin additive with PET. Nadkarni fails to teach a packaging bag formed with a multilayer-structured 
The prior art of record does not render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782